                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WAYNE WILLIS,

                Plaintiff,

        v.                                                    Case No. 17-cv-536-JPG-RJD

 STEVEN NEWBOLD,

                Defendant.

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

44) of Magistrate Judge Reona J. Daly recommending that the Court grant defendant Steven

Newbold’s motion for summary judgment (Doc. 35) and motion to strike (Doc. 39). Plaintiff

Wayne Willis has objected to the Report (Docs. 48 & 50), and Newbold has responded to those

objections (Doc. 51).

I.     Report Review Standard

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P. 72(b)(3).

The Court must review de novo the portions of the report to which objections are made. Id. “If no

objection or only partial objection is made, the district court judge reviews those unobjected

portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

II.    Background

       This case arose after Willis, an inmate at Menard Correctional Center (“Menard”) at all

relevant times, sought medical treatment in March 2016 for toothache and associated pain. He

alleges that Newbold, a dentist at Menard, was deliberately indifferent to his serious medical need

by failing to schedule a prompt dental appointment and failing to provide him with pain medication

or other over-the-counter treatment without an appointment.
III.   Report

       In the Report, Magistrate Judge Daly recommends the Court strike affidavits from fellow

inmates and other documents offered by Willis in opposition to summary judgment. Her

recommendation is not on the grounds that Willis failed to disclose the witnesses and documents in

discovery and/or failed to authenticate or provide a foundation for them as Newbold argues, but

instead on the grounds that the evidence is not relevant to the issues before the Court in the

summary judgment motion.

       Additionally, Magistrate Judge Daly finds that there is evidence from which a reasonable

jury could find that Willis had a serious dental need but not that Newbold was deliberately

indifferent to it, that is, that he was aware of the need and responded with indifference. She notes

that the evidence shows Willis sent kites (letters) to Newbold after his tooth pain began in March

2016 but that kites regarding dental problems would go to the dental office associate, who would

then schedule a dental appointment for the inmate. On May 13, 2016, Newbold ran into Willis in

the Menard health care unit when he was there for an eye exam. There, Willis told him about his

dental condition, and Newbold said he had gotten Willis’s kites but could not treat him at that time

because there was a long waiting list of patients he needed to see. Another dentist saw Willis on

May 20, 2016, and treated him thereafter until his symptoms resolved. That dentist determined

Willis did not have any tooth infection, although he had an innocuous cracked tooth.

       Magistrate Judge Daly finds that there is no evidence when Willis sent the kites, when

Newbold became aware of them, or what they said that would have alerted Newbold to a serious

dental need. Furthermore, once Newbold ran into Willis in the health care unit, Willis was seen by

a dentist within a week. Magistrate Judge Daly concludes that there is no evidence that any delay in

treating Willis—between whenever Newbold became aware of the kites and when the other dentist

saw him—was unreasonable or that it exacerbated his condition, since all exams and x-rays showed
                                                   2
he suffered from no infection.

IV.    Objections and Analysis

       Because Willis filed broad objections, the Court reviews the entire matter de novo. In his

objections, Willis asks the Court not to strike the affidavits and documents he tendered with his

response. He argues that he did not produce the affidavits because he did not obtain them until after

Newbold filed his motion for summary judgment, and that Newbold was already aware of the other

documents (prison policies). He further argues that the prison policies reflected in the documents

are relevant because they require a dental visit no later than the next working day for a dental

emergency as defined by the staff dentist (Doc. 38-1 at 7).

       The Court considers de novo the question of striking documents and finds Magistrate Judge

Daly is correct in her conclusion that the documents are not relevant to the issues before the Court.

The Court considers only when Newbold became aware of Willis’s dental problems, what he knew

about them, and whether he responded reasonably in light of what he knew. The documents

Newbold wants stricken do not speak to those issues. As for the emergency dental policy, it is not

relevant because there is no evidence Willis suffered from a dental emergency as defined by the

staff dentist or that Newbold knew about any emergent nature of Willis’s problem. In fact, the

dentist who ultimately saw Willis did not even find an infection when he examined Willis, although

he found a routine, non-emergent cracked tooth. Magistrate Judge Daly is correct in her conclusion

that the documents should be stricken because they are irrelevant to the issues before the Court.

       Willis also objects to Magistrate Judge Daly’s factual findings, claiming they are

impermissible credibility findings at the summary judgment stage. For example, he points to her

finding that it was not clear when Willis sent kites to Newbold. This was not a credibility

determination but came directly from Willis’s deposition testimony: “Q. Do you remember when

you wrote kites to Dr. Newbold? A. No.” Willis Dep. 41:21-23 (Doc. 36-1 at 41). Willis also
                                                   3
complains that Magistrate Judge Daly found no evidence of the contents of the kites, yet Willis

points to no such evidence. The Court has reviewed Magistrate Judge Daly’s factual findings and

has determined that they are properly made based on the evidence in the record and not

impermissible credibility findings.

         Finally, Willis likens this case to one of his prior cases, Willis v. Chapman, No. 09-cv-273-

JPG-PMF. In that case, the Court denied summary judgment where there was conflicting evidence

about critical facts—whether fillings had come out of Willis’s teeth at the relevant time and whether

the defendant had properly prescribed pain medication. Here, there is no conflicting evidence; there

is either undisputed evidence against Willis’s position or an absence of evidence in his favor. Either

is insufficient to resist summary judgment.

V.       Conclusion

         For these reasons, the Court hereby:

     •   ADOPTS the Report in its entirety (Doc. 44);

     •   OVERRULES Willis’s objections (Docs. 48 & 50);

     •   GRANTS Newbold’s motion for summary judgment (Doc. 35) and motion to strike (Doc.
         39); and

     •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: May 21, 2019

                                                s/ J. Phil Gilbert
                                                J. PHIL GILBERT
                                                DISTRICT JUDGE




                                                    4
